Order unanimously affirmed without costs. Memorandum: This matter was previously before our Court; we reversed the order, reinstated the petition and remitted the matter to Family Court for further proceedings, including a possible dispositional hearing (Matter of David Michael J., 206 AD2d 867). Family Court’s determination on remittal is supported by legally sufficient evidence (see, Matter of Gerald M., 112 AD2d 6). Although much of the testimony at the dispositional hearing was hearsay, such evidence was properly admitted (see, Family Ct Act § 624; cf., Matter of John S., 199 AD2d 836, 837-838). Moreover, the court properly relied upon the testimony at the prior hearing with respect to respondent’s failure to comply with the terms and conditions of the suspended judgment, as well as the testimony of the foster care worker and respondent at the dispositional hearing, in concluding that there had been no substantial change or progress that would warrant any disposition other than termination of respondent’s parental rights. (Appeal from Order of Onondaga County Family Court, Hedges, J.— Terminate Parental Rights.) Present—Pine, J. P., Fallon, Callahan, Balio and Boehm, JJ.